DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-6, 9, 14-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10-13, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Pub: 2019/0163320 A1).
 	As to claim 1, Park discloses an input device (i.e. a touch sensing device is taught by Park which uses an electronic pend 300 to interact with a touch surface 310) (see Fig. 1, [0050-0053]) comprising: 
 	a sensor (i.e. the sensor is the touch sensing device 100) (see Fig. 1, [0050]); 
 	a detection circuit which, in operation, detects a first indicated position indicated by an electronic pen in a two-dimensional space in accordance with transfer of a signal between the electronic pen and the sensor (i.e. as seen in figure 1D the touch device interact with the pen unit and receives a first electrode signal from the first electrode of the pen which indicates a two dimensional position of the pen on the device) (see Fig. 1, [0050-0053]); 
one or more processors (i.e. as seen in the further embodiment of figure 21 the processor 2120 is said to be in the electronic device which interact with the pen unit) (see Fig. 21, [0140-0141]); and 
one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors (i.e. the memory device 2130 which runs the application which allows the touch interface to be realized) (see Fig. 21, [0140-0142]) to: 
detect a second indicated position indicated by the electronic pen in a three-dimensional space (i.e. as seen in figure 1E the second indicated position is from the second signal which directs to X2, Y2 and Z2 as seen in figure 1E which shows a direction of the pen and indicate tilt angle) (see Fig. 1E, [0057]), and generate position 
 	As to claim 10, Park teaches a method performed by an input device (i.e. a touch sensing device is taught by Park which uses an electronic pend 300 to interact with a touch surface 310) (see Fig. 1, [0050-0053]), the method comprising: 
 	detecting a first indicated position indicated by an electronic pen in a two-dimensional space in accordance with transfer of a signal between the electronic pen and a sensor (i.e. the sensor is the touch sensing device 100 which is able to detect the position of the pen 230 as seen in figure 2 in a two dimensional space on the touch plane of sensor array 200 as seen in figure 1D step 192) (see Fig. 1-2, [0050-0055]); 
 	detecting a second indicated position indicated by the electronic pen in a three-dimensional space (i.e. as seen in figure 1E the second indicated position is from the second signal which directs to X2, Y2 and Z2 as seen in figure 1E which shows a direction of the pen and indicate tilt angle) (see Fig. 1E, [0057]); and 
 	generating position information of the electronic pen in the two-dimensional space or the three-dimensional space based on the first indicated position and the second indicated position (i.e. the figure 1 emboidment as further explained in figure 14 shows that the pen in the control capacity is able to input in three dimensional space 
 	As to claim 2, Park teaches the input device according to claim 1, wherein: the second indicated position includes a first posture of the electronic pen in the three-dimensional space, and the instructions, when executed by the one or more processors, cause the one or more processors to calculate, from the first posture in the three-dimensional space, a second posture of the electronic pen in the two-dimensional space with respect to the sensor (i.e. as seen in figure 1E the system of Park is able to detect the first posture of the electronic pen in the three dimensional space which is tilt theta and after inputting the second signal is able to cause the processor to further detect rotation about the axis in the alpha variable which is based on a posture with respect to the two-dimensional space of the detection plane) (see Fig. 1E, 14, 21, [0050-0052], [0112-0114]).
	As to claim 3, Park teaches the input device according to claim 1, wherein: the second indicated position includes a first posture of the electronic pen in the three-dimensional space, and the instructions, when executed by the one or more processors, cause the one or more processors to detect the first posture of the electronic pen from an output of a sensor that detects an angular velocity of the electronic pen (i.e. as seen in figure 1E the system of Park is able to detect the first posture of the electronic pen in the three dimensional space which is tilt theta and after inputting the second signal is able to cause the processor to further detect rotational velocity and displacement about 
	As to claim 4, Park teaches the input device according to claim 1, wherein: the second indicated position includes a first posture of the electronic pen in the three-dimensional space, and the instructions, when executed by the one or more processors, cause the one or more processors to generate the position information of the electronic pen based on the first indicated position and the first posture (i.e. as seen in figure 1E the system of Park is able to detect the first posture of the electronic pen in the three dimensional space which is tilt theta and after inputting the second signal is able to cause the processor to further detect rotation about the axis in the alpha variable which is based on a posture with respect to the two-dimensional space of the detection plane) (see Fig. 1E, 14, 21, [0050-0052], [0112-0114]).
	As to claim 7, Park teaches the input device according to claim 1, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: control whether the first indicated position is to be outputted in place of the second indicated position (i.e. Park teaches the utilization of the difference indicated position to calculate the theta and alpha variable which requires difference axis signal which the indicated position variable being calculated) (see Fig. 1, 14, [0050-0053], [0111-0114]).
	As to claim 8, Park teaches the input device according to claim 1, wherein: the first indicated position includes a first posture of the electronic pen in the two-dimensional space, the instructions, when executed by the one or more processors, 
	As to claim 11, Park teaches the method according to claim 10, wherein: the second indicated position includes a first posture of the electronic pen in the three-dimensional space, and the method further comprises calculating, from the first posture in the three- dimensional space, a second posture of the electronic pen in the two-dimensional space with respect to the sensor (i.e. as seen in figure 1E the system of Park is able to detect the first posture of the electronic pen in the three dimensional space which is tilt theta and after inputting the second signal is able to cause the processor to further detect rotation about the axis in the alpha variable which is based on a posture with respect to the two-dimensional space of the detection plane) (see Fig. 1E, 14, 21, [0050-0052], [0112-0114]).
	As to claim 12, Park teaches the method according to claim 10, wherein: the second indicated position includes a first posture of the electronic pen in the three-dimensional space, and the method further comprises detecting the first posture of the electronic pen from an output of a sensor that detects an angular velocity of the electronic pen (i.e. as seen in figure 1E the system of Park is able to detect the first posture of the electronic pen in the three dimensional space which is tilt theta and after 
	As to claim 13, Park teaches the method according to claim 10, wherein: the second indicated position includes a first posture of the electronic pen in the three-dimensional space, and the method further comprises generating the position information of the electronic pen based on the first indicated position and the first posture (i.e. as seen in figure 1E the system of Park is able to detect the first posture of the electronic pen in the three dimensional space which is tilt theta and after inputting the second signal is able to cause the processor to further detect rotation about the axis in the alpha variable which is based on a posture with respect to the two-dimensional space of the detection plane) (see Fig. 1E, 14, 21, [0050-0052], [0112-0114]).
	As to claim 16, Park teaches the method according to claim 10, further comprising: controlling whether the first indicated position is to be outputted in place of the second indicated position (i.e. Park teaches the utilization of the difference indicated position to calculate the theta and alpha variable which requires difference axis signal which the indicated position variable being calculated) (see Fig. 1, 14, [0050-0053], [0111-0114]).
	As to claim 17, Park teaches the method according to claim 10, wherein: the first indicated position includes a first posture of the electronic pen in the two-dimensional space, the method further comprises: converting the first posture to a second posture in .
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falkenburg et al. (US Patent 9,329,703 B2) and Mizuhashi et al. (US Pub: 2016/0306489 A1) are cited to teach similar type of electronic pen input system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 26, 2021